         Case 1:17-cr-00262-LGS Document 640 Filed 06/17/20 Page 1 of 1




                                                            June 16, 2020
BY ECF                       Application Granted. Defendant Mullakandov's sentencing hearing is adjourned
Hon. Lorna G. Schofield to September 17, 2020 at 11:00 a.m. The Government's submission shall be
United States District Judge filed by August 24, 2020. Defendant's submission shall be filed by August 27,
Thurgood Marshall            2020. The Clerk of the Court is directed to terminate the letter motion at docket
United States Courthouse number 638.
40 Foley Square              Dated: June 17, 2020
New York, NY 10007           New York, New York
       Re:     United States v. Mark Mullakandov, 17 Cr. 262 (LGS)

Dear Judge Schofield,

       This letter is respectfully submitted with the consent of the Government to request that the
sentence currently scheduled before the Court on July 7, 2020 be adjourned to a date in September
2020.

        Due to the COVID-19 pandemic, we have been unable to meet with Mr. Mullakandov and
finalize the sentencing submission on his behalf. Moreover, Mr. Mullakandov has asked that his
sentencing hearing be done in person if possible.

       Accordingly, we ask that the sentencing hearing be adjourned until a date in September
2020 or thereafter.

       Thank you for your courtesy and consideration.


                                                            Respectfully Submitted,

                                                            _________/s/_________

                                                            James Kousouros, Esq.

c.c.
       Andrew Thomas
       Assistant United States Attorney
